DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4, 6-9, 12, 14, 17-18, 20, 22, 26-28 reading thereon in the reply filed on 6/14/2021 remains acknowledged. 
Applicant’s election of the compound of Example 4: (N-(((2S, 4R)-4-(aminomethyl)pyrrolidin-2-yl)methyl)-4,4"-difluoro-[1,1':3',1"- terphenyl]-5'-carboxamide) 

    PNG
    media_image1.png
    186
    274
    media_image1.png
    Greyscale
,
in the reply filed on 6/14/2021 remains acknowledged.
Claims 30-33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2021.
Claims 4 & 6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2021.

As previously indicated, the search of the elected compound did not identify prior art.  The search and examination was extended to the full scope of compounds of claim 28.  These compounds of claim 28 are free of the prior art.  
Portions of claim 22 and 26 have been searched, to the extent that variables correspond to the elected compound: R2, R4 and R6 are H, R3 and R5 are optionally substituted phenyl, A is –C(=O)N(Ra1)-R1; Ra1 is H; R1, within the 4-7 membered monocyclic heterocycle-(C1-C4)alkyl- (corresponding to the elected compound), is pyrrolidinyl-(C1-C4)alkyl- for claim 22; or R1 is one of the depicted moiety choices for claim 26).  Limiting each of R2-R6, Ra1 and A in this way, together with recited R1 choices from claim 22 and 26 define subject matter free of the prior art.
Regarding claim 27, this subject matter has also been limited to A choices within the scope of the A is –C(=O)N(Ra1)-R1; Ra1 is H; R1, within the 4-7 membered monocyclic heterocycle-(C1-C4)alkyl- corresponding to the elected compound. Limiting each of R2-R6 with A moieties of claim 27 where A, R1 and Ra1 choices fall within the elected moiety choices from claim 1 also defines subject matter free of the prior art.
The search and examination was previously expanded to compounds identified in the prior art, presented below.
Claim 28 is allowable. The restriction requirement between the elected compounds of claim 28 (within Group I) and the non-elected pharmaceutical composition requiring compounds of claim 28 is withdrawn (within Group II), as set forth in the Office action mailed on 4/6/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between the elected compounds of claim 28 and the non-elected pharmaceutical composition requiring compounds of claim  is withdrawn.  Claim 45, directed to non-elected pharmaceutical compositions, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 4, 6, 30-33, directed to non elected inventions and species, remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see p. 11, filed 10/22/2021, with respect to the anticipation rejection have been fully considered and are persuasive.  The rejection of claims 1-3, 7-9, 12, 14, 17-18 and 20 has been withdrawn. 
Applicant’s arguments, see p. 11, filed 10/22/2021, with respect to the rejection(s) of claim(s) 1-3, 7-9, 12, 14, 17-18 and 20 under 35 USC 102(a)(1) & (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.  
The Examiner acknowledges Applicant’s argued definition of the metes and bounds of “heterocyclyl”, as not being aromatic.  The Examiner notes that this is not a generally accepted limitation of heterocycyl moieties in Chemistry.  For instance, see definitions by the IUPAC Gold Book of heterocycyl and heterocycle at: 
https://goldbook.iupac.org/terms/view/H02799
https://goldbook.iupac.org/terms/view/H02798
These definitions for heterocyclyl and heterocyclic compounds indicate, inter alia, quinoline and 1,2-thiazole (which Applicant would argue are aromatic), are clearly exemplified as within the scope of heterocycyls:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Quinoline

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

1,2-thiazole
Furthermore, the triazolyl moieties are defined by the Burgey reference as being heterocyclyl
However, the Examiner acknowledges language in the specification that heterocycyl moieties are limited to “saturated” or “partially unsaturated” rings, and based on the advanced argument by Applicant, takes only “saturated” or “partially unsaturated” rings as limiting the definition for heterocycyl.  Thus, the triazolyl moieties, as part of the R1 choices of the compounds identified in Burgey, are construed as excluded from 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 12, 14, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgey et al. (WO 2009/058298 A1; 2009; cited in a prior Office action).
Burgey teaches compounds of Table 4 (starting p. 36):  These compounds, having the structure:

    PNG
    media_image4.png
    241
    329
    media_image4.png
    Greyscale

include 4.372 (p. 79):

    PNG
    media_image5.png
    105
    1217
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    212
    1216
    media_image6.png
    Greyscale

The CAS record for this compound indicates it is the compound:

    PNG
    media_image7.png
    379
    504
    media_image7.png
    Greyscale
.
This is a compound of instant formula I, where R2, R4 and R6 correspond to the elected compound (H), R3 and R5 also correspond to the elected compound (4-fluoro-phenyl).  A is –C(=O)N(Ra1)-R1; Ra1 is H; R1 is a 5 membered monocyclic heterocycle-C2-alkyl (within the recited 4-7 membered monocyclic heterocycle-(C1-C4)alkyl-).  This moiety is unsubstituted (alternatively, it has a 5 membered monocyclic heterocycle C1alkyl, substituted by C1 alkyl).

However, as advanced by Applicant’s argument the triazolyl moieties of these compounds have two double bonds, and thus do not satisfy the requirement for saturated or partially unsaturated.  Thus, these compounds are excluded from the instant claim by the special meaning of heterocycyl.
It is further noted that R1 choices also include the following R1 moieties in alternate compounds:

    PNG
    media_image8.png
    200
    485
    media_image8.png
    Greyscale

A tetrahydropyranyl (a 6-membered heterocyclyl, unsubstituted), also present in 4.147.

    PNG
    media_image9.png
    262
    488
    media_image9.png
    Greyscale

A ethylyl tetrahydropyranyl, a C2alkyl-6-membered heterocyclyl, unsubstituted
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to start with any of 4.372, 4.370, 4.371, 4.373, 4.374, 4.379, 4.380, 4.405, 4.406, 4.407, 4.410, or 4.413, and to substitute, either of the R1 moieties of 4.227 or 4.151 in place of the R1 moiety triazolyl-C2 alkyl moieties of the starting compounds, giving obvious alternatives within the scope of the instant claims.  The motivation to select any of 4.372, 4.370, 4.371, 4.373, 4.374, 4.379, 4.380, 4.405, 4.406, 4.407, 4.410, or 4.413, would have been the exemplification of these compounds (they are taught to be active in pain therapy, based on P2X3 receptor antagonism activity; 6:16-17).  The substitution with the tetrahydropyranyl moiety would have been the expectation of activity, based on exemplification of these R1 choices for the indicated compounds.

Conclusion
Claims 28 and 45 are allowable.
Claims 26-27 are objected to as being dependent upon a rejected base claim.  Claims 26-27 are objected to as containing non-examined subject matter.  Regarding allowable subject matter in these claims, see discussion above at Items 7-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611